The defendant's counsel insists that there was no evidence of negligence.
The locomotive was run without a screen over the smoke-stack, and the fuel used was pine and oak wood. Large burning cinders were seen to pass from the smoke-pipe or stack. A screen would have prevented the escape of such cinders. This evidence was quite sufficient to require the questions of firing and of negligence, whereby the plaintiff's house was destroyed, to be given to the jury.
As to the question of damages: Three witnesses testified to the value of the house. They were all carpenters and had often seen it. Some of them had not been in it, and the style of finish was not proven. These men were competent to give a general opinion. One who had not been into it was asked for his opinion based upon a plain finish. It was proven to have been a dwelling-house, and had been occupied as such for many years. I think there was no impropriety in assuming that it had a plain finish. No other point was made at the argument here.
The judgment should be affirmed, with costs.
All for affirmance except LOTT, Ch. C., not sitting.
Judgment affirmed, with costs.